


ALON USA ENERGY, INC.
RESTRICTED STOCK AWARD AGREEMENT
WHEREAS, Paul Eisman (the “Participant”) is an employee of Alon USA Energy,
Inc., a Delaware corporation (the “Company”) or one of its Subsidiaries, and a
Participant within the meaning of the Alon USA Energy, Inc. Amended and Restated
2005 Incentive Compensation Plan (the “Plan”);
WHEREAS, the grant of restricted shares evidenced by this agreement (the
“Agreement”) was authorized by a resolution of the Board of Directors of the
Company (the “Board”).
NOW, THEREFORE, subject to and upon the terms, conditions, and restrictions set
forth in this Agreement and in the Plan, a copy of which is attached hereto and
incorporated herein by reference, the Company hereby agrees, provided the
Participant remains continuously employed by the Company and its Subsidiaries
until such date, to grant to the Participant restricted shares of Common Stock
(upon the effectiveness of each such grant, the “Restricted Shares”) in
accordance with the following schedule on the respective dates of grant (each a
“Date of Grant”):
Number of Restricted
Shares Granted
 
Date of Grant
100,000
 
June 1, 2015
100,000
 
June 1, 2016



Terms not defined in this Agreement have the meanings set forth in the Plan.
1.Rights of Grantee.
(a)    The Restricted Shares will be fully paid and nonassessable and will be
represented by a certificate or certificates registered in the name of the
Participant and bearing a legend referring to the restrictions hereinafter set
forth. Except as otherwise provided herein, the Participant will have all of the
rights of a stockholder with respect to the Restricted Shares; provided,
however, that any additional shares of Common Stock or other securities that the
Participant may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company will be subject to the same restrictions as the Restricted Shares. In
order to reflect the effect of any such event, appropriate adjustments will be
made to the number and/or class of shares which Participant is eligible to
receive pursuant to this Agreement.
(b)    The Participant will not be entitled to vote the Restricted Shares or to
receive dividends with respect to the Restricted Shares. For purposes of this
Agreement, the continuous employment of the Participant with the Company and its
Subsidiaries will not be deemed to have been interrupted, and the Participant
will not be deemed to have ceased to be an employee of the Company and its
Subsidiaries, by reason of the transfer of the Participant’s




--------------------------------------------------------------------------------




employment among the Company and its Subsidiaries or a leave of absence approved
by the Company’s Executive Chairman of the Board.
2.    Restrictions on Transfer. The Restricted Shares and the right to receive
future grants of Restricted Shares may not be transferred, sold, pledged,
exchanged, assigned or otherwise encumbered or disposed of by the Participant,
except to the Company, until the Restricted Shares become vested in accordance
with Section 3 below; provided, however, that (i) the Participant’s interest in
the Restricted Shares may be transferred by will or the laws of descent and
distribution and (ii) upon the Vesting Date, the Company shall have the option
to repurchase the Restricted Shares in accordance with Section 3(d) below. Any
purported transfer, encumbrance or other disposition of the Restricted Shares
before they become vested will be null and void, and the other party to any such
purported transaction will not obtain any rights to or interest in the
Restricted Shares.
3.    Vesting of Restricted Shares.
(a)    Vesting. The Participant will acquire a vested interest in, and the
restrictions on voting and the right to receive dividends set forth in
Section 1(b) and the restrictions on transfer set forth in Section 2 will lapse
with respect to, Restricted Shares in accordance with the schedule set forth
below (each date being referred to as a “Vesting Date”), subject to the
Participant’s remaining in the continuous employ of the Company and its
Subsidiaries during the period from the Date of Grant to the Vesting Date.
Notwithstanding the foregoing, if the Participant is subject to the Alon USA
Energy, Inc. Securities Trading Policy (the “Policy”) on the Vesting Date and
the Vesting Date is not a trading date under the Policy, the Restricted Shares
will vest on the first day following the Vesting Date that is a trading date
under the Policy, provided the Participant remains continuously employed by the
Company and its Subsidiaries until such date.
Number of Restricted
Shares Vested
 
Vesting Date
100,000 Restricted Shares originally granted on June 1, 2015
 
June 1, 2016
100,000 Restricted Shares originally granted on June 1, 2016
 
June 1, 2017



(b)    Full Vesting Upon Certain Events. Notwithstanding the provisions of
Section 3(a) and the granting schedule set forth in the Recitals hereto, the
Participant will (i) be granted all Restricted Shares set forth in the granting
schedule that have not previously been granted and, immediately thereafter, (ii)
acquire a vested interest in, and the restrictions on voting and the right to
receive dividends set forth in Section 1(b) and the restrictions on transfer set
forth in Section 2 will lapse with respect to, all nonvested Restricted Shares
in the event of (A) the involuntary termination (including disability or death)
of the Participant’s employment with the Company and its Subsidiaries for a
reason other than Cause, or (B) the voluntary termination of employment with the
Company and its Subsidiaries by the Participant for Good Reason, within the 60
month period following the occurrence of a Change in Control meeting the




--------------------------------------------------------------------------------




definition thereof set forth in Sections 8(b)(i) – 8(b)(iv). Notwithstanding the
provisions of Section 3(a) and the granting schedule set forth in the Recitals
hereto, the Participant will acquire a vested interest in, and the restrictions
on voting and the right to receive dividends set forth in Section 1(b) and the
restrictions on transfer set forth in Section 2 will lapse with respect to, all
nonvested Restricted Shares in the event of the voluntary termination of
employment with the Company and its Subsidiaries by the Participant, with or
without Good Reason, within the six-month period following the occurrence of a
Change in Control meeting the definition thereof set forth in Section 8(b)(v).
(c)    Forfeiture. Except as set forth in Section 3(b), in the event the
Participant terminates employment with the Company and its Subsidiaries for any
reason other than disability, death, involuntary termination by the Company
other than for Cause or termination by the Participant for Good Reason, the
unvested Restricted Shares will be forfeited immediately and the certificate(s)
representing the unvested Restricted Shares will be cancelled as well as any
right to grants that are not yet effective.
(d)    Repurchase. Upon the Vesting Date, the Company shall have the option,
with four (4) days’ prior notice to Participant, to repurchase the Restricted
Shares with a cash payment to Participant on the Vesting Date calculated using
the closing price of the Company’s Common Stock on the trading day immediately
preceding the Vesting Date, less any amount withheld for taxes in accordance
with Section 6 below.
4.    Participant’s Put Right. If at any time there is no longer a regular
public trading market for the Common Stock, the Participant will have the right
to require the Company to purchase any or all of the vested Restricted Shares in
accordance with this Section 4, provided the Participant has held such shares
for at least six months. The Participant’s right to require the Company to
purchase vested Restricted Shares may be exercised by delivering a written
notice (the “Put Notice”) to the Company that sets forth the Participant’s
irrevocable undertaking to sell to the Company the number of vested Restricted
Shares stated in such Put Notice. The purchase price per share to be paid for
the Participant’s vested Restricted Shares will be the Market Value per Share on
the closing date of the purchase and sale contemplated by this Section 4, which
will occur on the 30th day following delivery of the Put Notice or such earlier
date as may be agreed to by the parties. At such closing, the Company will
deliver the aggregate purchase price to the Participant in cash, against
delivery by the Participant of certificates representing the vested Restricted
Shares being purchased, free and clear of all liens, claims and encumbrances and
endorsed in good form for transfer.
5.    Retention of Stock Certificates by the Company. The certificates
representing the Restricted Shares will be held in custody by the Secretary of
the Company, together with a stock power endorsed in blank by the Participant,
until the Restricted Shares vest in accordance with this Agreement. In order for
this Agreement to be effective, the Participant must sign and return such stock
power to the attention of the Secretary of the Company.
6.    Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local or foreign taxes in connection with the
issuance or vesting of any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement, and the amounts available to the Company
for such withholding are insufficient, it will be a condition




--------------------------------------------------------------------------------




to the issuance or vesting of the Common Shares, as the case may be, that the
Participant will pay such taxes or make provisions that are satisfactory to the
Company for the payment thereof. The Participant may elect to satisfy all or any
part of any such withholding obligation by retention by the Company of a portion
of the nonforfeitable Common Shares that are issued or transferred to the
Participant hereunder, and the Common Shares so retained will be credited
against any such withholding obligation at the Market Value per Share on the
date of such issuance or transfer. However, in no event may the Participant
elect to have a number of Common Shares withheld in excess of the number of
Common Shares required to satisfy the Company’s minimum statutory tax
withholding obligation.
7.    Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or nonrestricted Common Shares or other
securities pursuant to this Agreement if the issuance thereof would result in a
violation of any such law.
8.    Definitions. For purposes of this Agreement, the terms set forth below
will have the following meanings:
(a)    “Cause” means (i) the Participant’s conviction of a felony or a
misdemeanor where imprisonment is imposed for more than 30 days; (ii) the
Participant’s commission of any act of theft, fraud, dishonesty, or
falsification of any employment or Company records; (iii) the Participant’s
improper disclosure of confidential information of the Company; (iv) any
intentional action by the Participant having a material detrimental effect on
the Company’s reputation or business; (v) any material breach by the Participant
of this Agreement or the Participant’s employment agreement with the Company or
one of its Subsidiaries, which breach is not cured within ten (10) business days
following receipt by the Participant of written notice of such breach; (vi) the
Participant’s unlawful appropriation of a corporate opportunity; or (vii) the
Participant’s intentional misconduct in connection with the performance of any
of the Participant’s duties, including, without limitation, misappropriation of
funds or property of the Company, securing or attempting to secure to the
detriment of the Company any profit in connection with any transaction entered
into on behalf of the Company, any material misrepresentation to the Company, or
any knowing violation of law or regulations to which the Company is subject.
(b)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this clause (i) such person will be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; or




--------------------------------------------------------------------------------




(ii)    individuals who on the date hereof constituted the Board (together with
any new directors whose election by the Board or whose nomination for election
by the shareholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office who were either directors on the
date hereof or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; or
(iii)    the merger or consolidation of the Company with or into another person
or the merger of another person with or into the Company, or the sale of all or
substantially all the assets of the Company (determined on a consolidated basis)
to another person (other than, in all such cases, a person that is controlled by
the Permitted Holders), other than a transaction following which (A) in the case
of a merger or consolidation transaction, (1) holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction own directly or indirectly at least a majority of the voting power
of the Voting Stock of the surviving person in such merger or consolidation
transaction immediately after such transaction and in substantially the same
proportion to each other as before the transaction or (2) immediately after such
transaction the Permitted Holders beneficially own, directly or indirectly, at
least a majority of the voting power of the Voting Stock of the surviving person
in such merger or consolidation transaction immediately after such transaction
and (B) in the case of a sale of assets transaction, the transferee assumes the
obligations of the Company under this Agreement and either (1) is or becomes a
Subsidiary of the transferor of such assets or (2) is or becomes a person a
majority of the total voting power of the Voting Stock of which is beneficially
owned, directly or indirectly, by the Permitted Holders;
(iv)    the adoption of a plan relating to the liquidation or dissolution of the
Company; or
(v)    the resignation of David Wiessman from his position of Executive Chairman
of the Board of Directors of the Company.
(c)    “Good Reason” means (i) without the Participant’s prior written consent,
the Company reduces Participant’s base compensation or the percentage of the
Participant’s base compensation established as the Participant’s maximum target
bonus percentage for purposes of the Company’s annual cash bonus plan, (ii) any
material breach by the Company or its Subsidiaries of this Agreement or the
Participant’s employment agreement with the Company or one of its Subsidiaries,
which breach is not cured within ten (10) business days following receipt by the
Company of written notice of such breach; and (iii) without the Participant’s
prior written consent, the Company requires the Participant to be based at an
office or location that is more than 35 miles from the location at which the
Participant was based on the date hereof, other than in connection with
reasonable travel requirements of the Company’s business.
(d)    “Market Value per Share” means, at any date, the closing sale price of
the Common Stock on that date (or, if there are no sales on the date, the last
preceding date on which there was a sale) on the principal national securities
exchange or in the principal market on or in which the Common Stock is traded.
If there is no regular public trading market for the Common Stock, the Market
Value per Share will be the fair market value of a share of Common Stock,
without discount for minority interest, illiquidity or restrictions on transfer,
as determined in




--------------------------------------------------------------------------------




good faith by agreement of the Participant and the Board; provided that if no
agreement is reached within 30 days, the fair market value of a share of Common
Stock shall be determined by an independent, recognized investment bank,
accounting firm or business valuation company mutually agreed to by the parties
(the “Appraiser”) and whose determination of Market Value per Share shall be
conclusive and binding. The costs of the Appraiser will be borne equally by the
Participant and the Company.
(e)    “Permitted Holders” means Alon Israel Oil Company, Ltd., Bielsol
Investments (1987) Ltd., and Tabris Investments Inc.
9.    General Provisions.
(a)    The Company may assign any of its rights and obligations under this
Agreement. Any assignment of rights and obligations by the Participant requires
the Company’s prior written consent. This Agreement, and the rights and
obligations of the parties hereunder, will be binding upon and inure to the
benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives.
(b)    Any and all notices required or permitted to be given to a party pursuant
to the provisions of this Agreement will be in writing and will be effective and
deemed to provide such party sufficient notice under this Agreement on the
earliest of the following: (i) at the time of personal delivery, if delivery is
in person; (ii) at the time of transmission by facsimile, addressed to the other
party at its facsimile number specified herein (or hereafter modified by
subsequent notice to the parties hereto), with confirmation of receipt made by
both telephone and printed confirmation sheet verifying successful transmission
of the facsimile; (iii) one business day after deposit with an express overnight
courier for United States deliveries, or two business days after such deposit
for deliveries outside of the United States; or (iv) three business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries. All notices for delivery outside the United States
will be sent by facsimile or by express courier. All notices not delivered
personally or by facsimile will be sent with postage and/or other charges
prepaid and properly addressed to the party to be notified at the address or
facsimile number set forth below the signature lines of this Agreement or at
such other address or facsimile number as such other party may designate by one
of the indicated means of notice herein to the other party hereto. Notices by
facsimile will be machine verified as received.
(c)    The parties agree to execute such further documents and instruments and
to take such further actions as may be reasonably necessary to carry out the
purposes and intent of this Agreement.
(d)    The titles, captions and headings of this Agreement are included for ease
of reference only and will be disregarded in interpreting or construing this
Agreement. Unless otherwise specifically stated, all references herein to
“sections” and “exhibits” will mean “sections” and “exhibits” to this Agreement.
(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered will be deemed an original, and all of
which together will constitute one and the same agreement.




--------------------------------------------------------------------------------




(f)    Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision or portion of any provision in such jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.
(g)    This Agreement may be executed and delivered by facsimile and upon such
delivery the facsimile signature will be deemed to have the same effect as if
the original signature had been delivered to the other party.
(h)    Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the Plan amendment is applicable hereto; provided,
however, that no amendment will adversely affect the rights of the Participant
under this Agreement without the Participant’s consent. No amendment of or
waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought. Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns. No delay or failure to require performance of any provision of this
Agreement will constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
will constitute a subsequent waiver of such provision or of any other provision
herein, nor will it constitute the waiver of any performance other than the
actual performance specifically waived.
(i)    It is intended that that any amounts payable under this Agreement and the
Board’s, or the Compensation Committee’s, as applicable, exercise of authority
or discretion hereunder comply with the provisions of Code Section 409A and the
Treasury regulations relating thereto so as not to subject the Participant to
the payment of the additional tax, interest and any tax penalty which may be
imposed under Code Section 409A. Reference to Code Section 409A will also
include any proposed, temporary or final regulations, or any other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service. Notwithstanding the foregoing, no particular
tax result for the Participant with respect to any income recognized by the
Participant in connection with this Agreement is guaranteed, and the Participant
will be responsible for any taxes, penalties and interest imposed on the
Participant in connection with this Agreement.
10.    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. The Board or the Compensation
Committee, as constituted from time to time, will, except as expressly provided
otherwise herein, have the right to determine any questions that arise in
connection with this Agreement.
ALON USA ENERGY, INC.






By: /s/ David Wiessman     
Name: David Wiessman
Title: Chairman of the Board
ACCEPTED:


/s/ Paul Eisman            
Signature of Participant


